Title: Thomas Jefferson to John Austin, 20 October 1809
From: Jefferson, Thomas
To: Austin, John


          Dear Sir  Richmond Oct. 20. 09.
          After congratulating you, which I do sincerely, on your continuance in life & good health, I have to add that I am at this place, engaged in the settlement of the accounts between mr Wayles & Bathurst Skelton’s estates. a considerable article of debet in the accounts of mr Wayles is for the rebuilding the Tobo house & quarters on the island after the great fresh. I think there is nobody now living but yourself who can prove that fact, and the Attorney for Skelton’s representatives has consented that your deposition shall be taken at mr Ladd’s office at any time tomorrow before the meeting of the court, say at 10. aclock. will you, my good Sir, be so kind as to come to town by that hour, and depose whatever you can recollect on that subject. now that I am here, I am very anxious to get this business finished, which can only be done by your doing us this favor. I salute you with great esteem & respect.
          
            Th:
            Jefferson
        